Title: To James Madison from Jacob Wagner, 30 March 1802
From: Wagner, Jacob
To: Madison, James


Dr. Sir
Baltimore 30 March 1802
I beg your excuse for the liberty I take in covering the two enclosed letters to your address.
Since I have been here I have had the injudicious medical treatment I sustained at Washington corrected; and by the change of air and use of exercise there is a flattering expectation of my being restored to even better health than I formerly had. It is at present faulty only in the appetite, which has been excessively weakened.
If I can at this distance contribute towards the labours of the office, it will afford me satisfaction to receive your commands. I have the honor to remain With respectful attachment Your most obed. servt.
Jacob Wagner
 

   
   RC (DLC).


